Citation Nr: 1751939	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mark Ronning, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1968 to November 1969.  He died in July 2012.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 (TDIU) rating decision, a February 2011 (TBI residuals) rating decision, and a February 2013 (cause of death) rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.   

In September 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for residuals of TBI and entitlement to a TDIU were previously before the Board in March 2014 when the Board denied the appellant's claims.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In a November 2015 Memorandum Decision, the Court reversed the Board's finding that the Veteran did not have a TBI in service and remanded the matter for further development and adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court found that the Board must accept the fact that the Veteran suffered a TBI in service, and that VA has recognized that there is a link between TBI and neurodegenerative diseases, to include Alzheimer's type dementia.  The record reflects that the Veteran had been diagnosed with dementia.  

The November 2016 VHA clinician stated that the Veteran had "vascular risk factors for dementia and suggestions that he had a neurodegenerative disorder."  The Board finds that further medical opinion is warranted to address the vascular risk factors and the "neurodegenerative disorder" referenced in the VHA opinion.  The Veteran is in receipt of service connection for diabetes mellitus and peripheral neuropathy. 

The Board also notes that a Oregon Health Authority Death Certificate lists in block 66 that the document was signed on August 30, 2012.  In block 68 it notes:  "Amendment Replacement certificate from County Medical Examiner Sep 12-2012."  The death certificate lists the immediate cause of death as post traumatic brain injury due to blunt force head trauma from a land mine explosion in Vietnam.  There is a "working copy" of the death certificate which notes a typographical error in how the injury occurred.  Another copy issued on September 18, 2012 is listed as "Veteran's claims use only".  Moreover, a VA clinical record with a date of note of July 22, 2012 (the date of the Veteran's death) notes a Vista Imaging - Scanned Document with a local title of "death certificate."  The Board finds that this scanned document should be associated with the claims file in a format which is readable to the Board.  If this document is not the Veteran's original death certificate, the RO should make all reasonable attempts to obtain the Veteran's original death certificate.  

The claims file includes Field Examination records associated with the electronic record on January 18, 2011; however, the Board is unable to open these documents.  They should be associated with the claims file in a format which is readable by the Board. 

Following association of all requested records with the claims file (or a reasonable attempt to obtain them), a clinical opinion should be obtained.  The clinician should provide an opinion as to whether it is as likely as not that the Veteran had residuals of his in-service TBI during the pendency of the claim, whether it is as likely as not that the Veteran's diabetes and/or peripheral neuropathy caused or aggravated his dementia or any other neurodegenerative disability, and if so, to what extent, and whether it is as likely as not that a service-connected disability caused, hastened, or significantly contributed to the Veteran's death.  The clinician should provide a complete rationale for any opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the VistA Imaging scanned document with a date note of July 22, 2012 and title of "Death Certificate" in a form which is readable by the Board.  (The Board cannot read documents in VistA imaging).  For example, the document must be printed from VistA and the printed copy must be uploaded into the Veteran's virtual file.  

2. If the July 22, 2012 VistA document is not the Veteran's original death certificate, please associate the Veteran's original death certificate with the claims file.  The current death certificate in the file that lists the immediate cause of death as post traumatic brain injury due to blunt force head trauma from a land mine explosion in Vietnam is an amended death certificate. The RO may need to contract the medical examiner, county, or state to obtain the original death certificate.

3. Associate with the claims file the electronic records added to the claims file on January 18, 2011 and listed as "Field examination records.  (The Board cannot read them in their current format.)

4. Thereafter, obtain a clinical opinion as to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran had any residuals of his in-service TBI during the pendency of his claim (since 2010)?
b. Is it at least as likely as not that the Veteran's service-connected diabetes and/or peripheral neuropathy caused his dementia or any other neurodegenerative disability?
c. Is it at least as likely as not that the Veteran's service-connected diabetes and/or peripheral neuropathy aggravated (any increase/worsening) his dementia or any other neurodegenerative disability?
d. Is it at least as likely as not that the Veteran's dementia or any other neurodegenerative disability caused, significantly contributed to, or hastened the Veteran's death?
e. Is it at least as likely as not that the Veteran had ischemic heart disease which caused, significantly contributed to, or hastened the Veteran's death?  The clinician should consider and discuss as necessary the appellant's assertion that the Veteran had mini-strokes days before his death (See July 20, 2012 VA clinical record, prescription for Spironolactone, and January 2011 VA examination report which reflects no cardiac history).
f. Is it at least as likely as not that a service-connected disability (e.g. diabetes, peripheral neuropathy) caused or significantly contributed to the Veteran's death?  Please consider and discuss as necessary the amended death certificate that lists the immediate cause of death as post traumatic brain injury due to blunt force head trauma from a land mine explosion in Vietnam.  The clinician must accept as fact that the Veteran suffered a TBI in service.

Please provide complete explanations for all opinions provided.

5. Following completion of the above, readjudicate the issues on appeal.  If a  benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



